Title: Thomas Jefferson to John Taggart, 31 March 1809
From: Jefferson, Thomas
To: Taggart, John


          Sir  Monticello Mar. 31. 09
               I recieved by our last post your favor of the 15th informing me you had sent on the oil & paint requested, and stating the amount 72.D. I accordingly now inclose you US. bank bills for 70.D. and for want of smaller, I have desired my grandson Th:J. Randolph to call on you and pay the additional 2.D. on his arrival in Philadelphia, and I pray you to accept my thanks with my respectful salutations.
          
            Th:
            Jefferson
        